 1    REMPFER MOTT LUNDY, PLLC
      JOSEPH N. MOTT
 2
      Nevada Bar No. 12455
 3    SCOTT E. LUNDY
      Nevada Bar No. 14235
 4    10091 Park Run Dr., Ste. #200
      Las Vegas, NV 89145-8868
 5
      T: (702) 825-5303
 6    F: (702) 825-4413
      Joey@rmllegal.com
 7    Scott@rmllegal.com
 8    Attorneys for Plaintiff
      RUTH APPLE
 9
                                      UNITED STATES DISTRICT COURT
10
                                          DISTRICT OF NEVADA
11

12    RUTH APPLE,
                                                      Case No.: 2:19-cv-01093-RFB-CWH
13                   Plaintiff,
                                                      STIPULATION AND PROPOSED ORDER TO
14    vs.                                             EXTEND TIME TO RESPOND TO DEFENDANTS’
                                                      MOTION TO DISMISS THE SECOND AND THIRD
15    CSAA GENERAL INSURANCE COMPANY                  CASES OF ACTION IN THE PLAINTIFF’S
      dba AAA INSURANCE; CSAA INSURANCE               COMPLAINT, OR IN THE ALTERNATIVE, TO
16    EXCHANGE dba AAA INSURANCE; and                 SEVER/BIFURCATE AND TO STAY CLAIMS FOR
      MARIBEL LEYVA,                                  BAD FAITH
17
                     Defendants.                                  (FIRST REQUEST)
18

19

20          Pursuant to LR IA 6-1 and LR 26-4, Plaintiff Ruth Apple (“Plaintiff”) and Defendants CSAA

21   General Insurance Company dba AAA Insurance and CSAA Insurance Exchange dba AAA

22   Insurance (collectively referred to as “Defendants”), by and through their attorneys of record,

23   hereby stipulate and agree to extend the time for Plaintiff to respond to Defendants’ Motion to

24   Dismiss the Second and Third Causes of Action in Plaintiff’s Complaint, or in the Alternative, to

25   Sever/Bifurcate and to Stay Claims (ECF No. 10) from the current deadline of July 15, 2019, up to

26   and including July 29, 2019. Additional time is being requested because Plaintiff and Plaintiff’s

27   counsel were not placed on the court’s service list, had not been served with the Motion, and

                                               Page 1 of 2
                                                                            Rempfer Mott Lundy, PLLC
                                                                            10091 Park Run Dr., Ste. #200
                                                                            Las Vegas, NV 89145-8868
                                                                            (702) 825-5303; fax (702) 8254413
                                                                            Info@rmllegal.com
 1   were unaware of the Motion until May 10, 2019. The Motion was served upon prior counsel

 2   Mainor Wirth Injury Lawyers. This is the parties’ first request to extend these deadlines to

 3   respond.

 4          This requested extension of time is sought in good faith and not for the purpose of causing

 5   undue delay.

 6          IT IS SO STIPULATED.

 7   Dated this 12th day of June, 2019.
 8
     REMPFER MOTT LUNDY, PLLC                             MCCORMICK, BARSTOW, SHEPPARD,
 9
                                                          WAYTE & CARRUTH, LLP
10
     /s/ Joseph N. Mott                                   /s/ Philip A. John
11   Joseph N. Mott                                       Michael R. Merritt
     Nevada Bar No. 12455                                 Nevada Bar No. 5720
12
     Scott E. Lundy                                       Philip A. John
13   Nevada Bar No. 14235                                 Nevada Bar No. 10627
     Attorneys for Plaintiff                              Attorneys for Defendants
14   Ruth Apple                                           CSAA General Insurance Company and
                                                          CSAA Insurance Exchange
15

16
                                                  ORDER
17

18          IT IS SO ORDERED.

19          Dated: July 15, 2019.                 ________________________________
20                                                RICHARD F. BOULWARE, II
                                          ______________________________________________
                                                  UNITED STATES DISTRICT JUDGE
21                                        UNITED STATES DISTRICT/MAGISTRATE JUDGE
                                                   DATED this
22

23

24

25

26

27

                                               Page 2 of 2
                                                                            Rempfer Mott Lundy, PLLC
                                                                            10091 Park Run Dr., Ste. #200
                                                                            Las Vegas, NV 89145-8868
                                                                            (702) 825-5303; fax (702) 8254413
                                                                            Info@rmllegal.com
